Citation Nr: 1755015	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart disability to include as secondary to service-connected kidney disability (status post-right nephroureterectomy for renal cell carcinoma with recurrent bladder cancer).  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

This case was previously remanded in May 2014, August 2016, April 2017, and August 2017 for additional claim development and has now been returned to the Board for further adjudication. The Board finds there has been substantial compliance with its August 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  


FINDING OF FACT

1. A heart disability was not manifested during active service, or within one year of discharge, and is not otherwise etiologically related to the Veteran's active service.

2. A heart disability was not caused by or otherwise aggravated by the Veteran's service-connected kidney disability.



CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met. 38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection for a Heart Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted). Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

Certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in or aggravated by service if the disability manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a). Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in-service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish secondary service connection a Veteran must show: (1) the existence of a present disability; and (2) evidence that the present disability was either caused by the service-connected disability or that the service-connected disability increased the severity of the present disability. 38 C.F.R. § 3.310. In showing that the service-connected disability increased the severity of the present disability, the severity of the current disability cannot be due to the natural progression of that current disability. See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017). In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records indicate that the Veteran had no complaints or treatment of a heart condition while in-service.  The Veteran's separation examination in July 1979 found no complaints, symptoms, or treatment for a heart condition 

The Veteran is service connected for a status post right nephroureterectomy for renal cell carcinoma with recurrent bladder cancer. 

VA treatment records indicated that the Veteran has a heart disability. In June 2009, the Veteran complained of dizziness and the Veteran was diagnosed with moderate concentric left ventricular hypertrophy (LVH) and a mildly dilated left atrium. The Veteran was also diagnosed with coronary artery disease (CAD) in March 2015. In a January 2016 cardiology note the Veteran's physician found that the Veteran had occasional symptoms of lightheadedness which may be due to mild dehydration due to high coffee intake and lack of water. 

The Veteran testified at a May 2013 Board hearing. The Veteran testified that during his separation examination the corpsman stated he had a heart murmur. The Veteran stated since leaving service no one told him he had a heart murmur. The Veteran also stated that his renal cell carcinoma, including his surgery affected his heart. 

In July 2014, the Veteran underwent a VA heart examination. The examiner diagnosed the Veteran with LVH and dilation of the atrium. During the examination, the Veteran reported that while in-service a corpsman heard a heart murmur. The examiner found that Veteran did not have symptoms since separation. The Veteran reported intermittent dizzy spells for a while and questioned if this symptom was related to a heart murmur. The examiner opined that the Veteran's LVH and dilation of the atrium are less than likely than not the result of his military service.  The examiner reasoned that there is no adequate documentation in military service to indicate that the Veteran had a heart murmur in-service. The further stated that there is no evidence of a heart condition post service in 1979 until his symptoms of dizziness in 2009 and a cardiac work up. 

In August 2016, VA obtained an addendum medical opinion. The examiner opined that the Veteran's LVH and dilation of the atrium is less likely than not proximately due to or the result of the Veteran's renal cell carcinoma and bladder cancer. The examiner also opined that the Veteran's LVH and dilation of the atrium are less likely than not permanently worsened by the Veteran's renal cell carcinoma and recurrent bladder cancer. The examiner reasoned that the Veteran's most recent cardiology note in January 2016 attributes cardiac symptoms to high coffee intake and mild dehydration. The examiner explained that there was no mention of renal cell carcinoma and recurrent bladder cancer resulting in development of LVH or atrial dilation. The examiner noted that LVH is related to chronic renal failure; however, the Veteran's last renal test was normal and he was not in chronic renal failure. 

In August 2017, VA obtained another addendum medical opinion. The examiner provided a CAD opinion. The examiner opined that the Veteran's CAD is less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that the there is no evidence that the Veteran had a CAD diagnosis in-service. The examiner further stated that there is no evidence noted of a diagnosis of CAD within one year of service. The examiner also opined that the Veteran's CAD was not caused or aggravated by the Veteran's renal cell carcinoma. The examiner reasoned that the Veteran had a consult with a cardiologist and no relationship determined between cardiac diagnosis and his renal cell carcinoma was noted. The examiner further stated that the Veteran had normal creatinine levels and that there was no evidence of chronic kidney disease that would affect his cardiac function. The examiner also reasoned that recent progress reports indicated that the Veteran does not have any worsening renal disease and he had a stable cardiac diagnosis. The examiner concluded that the Veteran had a negative stress test and a stable examination with his cardiologist; therefore, there was no indication that renal cell carcinoma affected his cardiac functioning. 

The Board finds that the Veteran's statement that the corpsman told him that he heard a heart murmur competent; however the statement itself is not credible. As noted above the Veteran's separation examination did not mention any heart condition and the July 2014 examiner found that there was no adequate documentation of a heart murmur and the Veteran did not experience symptoms of a heart condition until his 2009 reports of dizziness.  Further, the Board finds the Veteran's statement that his heart condition was related to his kidney disorder is not competent. A layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (non-expert witnesses are competent to report that which they have observed with their own senses). The Veteran does not have the required expertise to link his renal cell carcinoma with his heart disorder. 

The Board finds that the Veteran has current heart disabilities of LVH, atrium dilatation, and CAD. The Board finds that there is no in-service event, injury or disease, because there is no credible evidence of any event, injury, or event occurring. Further, the Board finds that there is no nexus between his current disabilities because the only probative evidence is the July 2014 examinations and the accompanying August 2016 and August 2017 opinion found that all of the Veteran's heart diseases are not related to service. 

The Board notes that the Veteran did not present with a heart condition until June 2009. There is no competent and credible evidence of a heart disability in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. Characteristic manifestations sufficient to identify the disease entity were not noted. Here, the weight of the probative evidence of record simply fails to demonstrate an in-service incurrence of heart disorder or that any of the Veteran's heart disabilities became manifest to any degree within one year of separation from service. As noted, continuity of symptomatology is required where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. However, because a heart disorder was not present or noted in service, the provisions of 38 C.F.R. § 3.303 (b) pertaining to chronicity or continuity of symptomatology are not applicable in this case. Therefore, the Board finds that service connection for a heart disability on a direct basis is not warranted.

The Board also finds that service connection for the Veteran's heart disabilities on secondary biases is not warranted. The Veteran is currently service-connected for status post right nephroureterectomy for renal cell carcinoma with recurrent bladder cancer. However, the Board finds that the Veteran's heart disabilities were not caused or aggravated by his service-connected disability because the only competent evidence found that they were not related. The August 2016 addendum examiner found that Veteran's LVH and atrium dilation were not caused or aggravated by the Veteran's service-connected disability. Further the August 2017 examiner found that the Veteran's CAD was not caused or aggravated by the Veteran's service-connected renal cell carcinoma. Thus, service connection on a secondary basis for the Veteran's heart disabilities is not warranted.  

The claim of entitlement to service connection for a heart disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a heart disability is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


